Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are allowable because the prior art does not teach or suggest the reaction of an antibody with a reducing agent and a chelating agent carried out a temperature of between -10 degrees C to +10 degrees C followed by reaction with a drug linker intermediate would provide antibody drug conjugates in which 50% of the resulting product would comprise four drug-linkers bound to the heavy-light inter-chain thiols.
Stefano et al (“Micro- and Mid-Scale Maleimide-Based Conjugation for Cytotoxic Drugs to Antibody Hinge Region Thiols for Tumor Targeting”, In: ‘Antibody-Drug Conjugates’, Methods in Molecular Biology, 2013, Vol. 1045, pp. 145-165) teach the reduction of the antibody at 37 degrees, prior to conjugation to the linker at 25 degrees or room temperature (page 151, point 2 and page 152, Figure 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643